Name: Commission Regulation (EC) No 1663/97 of 25 August 1997 amending Regulation (EC) No 2498/96 opening Community tariff quotas for 1997 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204
 Type: Regulation
 Subject Matter: international trade;  EU finance;  Europe;  tariff policy;  means of agricultural production
 Date Published: nan

 26 . 8 . 97 rWl Official Journal of the European Communities No L 234/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1663/97 of 25 August 1997 amending Regulation (EC) No 2498/96 opening Community tariff quotas for 1997 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotia ­ tions ('), as last amended by Regulation (EC) No 1 595/97 (2), and in particular Article 8 thereof, Whereas Regulation (EC) No 3066/95 provides in par ­ ticular for a reduction in duty and increases in import quantities in 1997; whereas it also provides for the im ­ portation of pure-bred breeding goats falling within CN code 0104 20 10 within the tariff quotas for Hungary, Poland, Slovakia, the Czech Republic and Bulgaria ; Whereas the measures provided for in Regulation (EC) No 3066/95 have been amended by virtue of Regulation (EC) No 1595/97; Whereas, as a result, Commission Regulation (EC) No 2498/96 of 23 December 1996 opening Community tariff quotas for 1997 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30 , 0104 10 80 , 0104 20 90 and 0204 (3), as amended by Regulation (EC) No 1044/97 (4), should be amended for the period 1 July to 31 December 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 2498/96 is hereby replaced by the following: 'ANNEX II Quantities (tonnes CWE) referred to in Article 2 (2) Duty rate zero (in tonnes) Live animals Meat Live animals and/or meat Poland   9 200 Romania (') 1 277 221  Hungary   13 645 Bulgaria   5 175 Czech Republic   1 830 Slovakia   3 670 (') Possibility of converting limited quantities between live animals and meat . (') OJ No L 328 , 30 . 12 . 1995, p . 31 . (2 ) OJ No L 216, 8 . 8 . 1997, p . 1 . (&lt;) OJ No L 338 , 28 . 12 . 1996, p . 53 . (4) OJ No L 152, 11 . 6 . 1997 , p. 8 . No L 234/2 EN Official Journal of the European Communities 26 . 8 . 97 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July to 31 December 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 August 1997 . For the Commission Ritt BJERREGAARD Member of the Commission